450 F.2d 940
UNITED STATES of America, Plaintiff-Appellee,v.Frank Leo VUCI and Henry Anthony Noto, Defendants-Appellants.
No. 71-2229.
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1971.Rehearing Denied Dec. 27, 1971.

Bryan E. Bush, Jr., Sam J. D'Amico, Baton Rouge, La., for defendants-appellants.
Gerald J. Gallinghouse, U. S. Atty., K. Eric Gisleson, Atty., Dept. of Justice, New Orleans, La., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)